ON MOTION DOB BEHEADING-
July 30, 1937
Mb. Chief Justice Del Tobo
delivered the opinion of the court.
On the 12th of this instant July, this case was decided by an affirmance of the judgment appealed from. Ten days afterward the defendants and appellants filed a motion for reconsideration which contains the following prayer:
“These defendants, in order to clarify this question and to avoid doubts on the part of the profession in the future, request this Hon. Court to reconsider its judgment in the sense of establishing, that when an action is brought upon an instrument, and the complaint contains a copy of such instrument, or a copy is annexed thereto, the genuineness of such instrument is deemed admitted, unless the answer be verified, but this excludes the indorsements and contracts subsequent to the execution of said instrument, for which it is not necessary to verify the answer.”
The reconsideration of the judgment then is not requested. What is sought is that a certain portion of the opinion on which it is based should be clarified.
The exact manner in which the question has been raised is as follows:
“The defendants herein, upon examining the opinion rendered by this Hon. Court, find that in the same it is said:
“ ‘The Code of Civil Procedure provides that when an action is brought upon a written instrument, and the complaint contains a copy of such instrument, or a copy is annexed thereto, the genuineness and the execution of such instrument are deemed admitted, unless the answer denying the same be verified. Section 119 of the Code of Civil Procedure, 1933 ed. And as in this case the answer is not verified, the genuineness of the instrument in its entirety was admitted.
“ ‘That consideration alone would be sufficient to overrule the error assigned.’
*848<rWe wish to call tbe attention to this Hon. Court to the fact that what' we have transcribed has a greater scope than what it seems, because if the complaint is examined it will be seen that in it the promissory notes the object of this litigation have been copied, as well as the indorsements made thereon in favor of the plaintiff in this case.
“This party agrees with the judgment and opinion in so far as it is held therein that when an instrument is transcribed in the complaint, or a copy of the same is annexed thereto, such instrument being the basis of the cause of action exercised, its genuineness and execution are deemed admitted if the answer is not verified, in accordance with section 119 of the Code of Civil Procedure of Puerto Rico.
“But this party differs in so far as it is held that said genuineness extends to everything done subsequent to the execution of the contract or instrument, whether it be indorsements or any other contract relating to the original instrument.
“If the theory expressed by this Hon. Court in the opinion rendered in this case be accepted, we would then have the theory of section 119 which we have mentioned, is extended to the indorsements which are copied in each of the causes of action set forth in the complaint herein.
“We think that the indorsements are not covered by the provisions of said section, for they are contracts subsequent to the execution of the notes, and hence the answer, in so far as they are concerned, does not have to be verified, since an indorsement must be proved.
“See the case of Flores v. Heirs of Falcon, 35 P.R.R. 112, where it is said:
“ ‘At the beginning of the trial the plaintiff moved that the answer be stricken out on the ground that, as the obligation sued on was copied into the complaint, the genuineness of its execution should be considered admitted under section 119 of the Code of Civil Procedure because the answer was not verified. The trial court rendered judgment without deciding that question, but the answer should not have been stricken out for the reason that although it expressly admitted the execution of the instrument, it was denied that the indorsements thereon transferred title to it, and that denial had not to be verified because the section cited refers to the genuineness and execution in due form of the instrument, but not to something posterior to its execution such as the indorsements.”
*849The Flores case, supra, was not cited by appellants in their original brief. They now cite it for the purpose indicated, without citing any other authority to clear and fix the question.
As the question must be decided, we have devoted some time to its study and in our judgment both decisions of this court — that of the Flores case and the one in the case at bar —are not conflicting but harmonize perfectly.
It is to be noted that section 119 of the Code of Civil’ Procedure begins: “When an action is brought upon a written instrument ...” (italics ours) and in this case the action was brought based not only on the promissory note but also on the indorsement of the same to the plaintiff which indorsement was alleged expressly in the complaint and which in fact constitutes another contract the genuineness and due execution of which under such circumstances must be considered as admitted as the complaint contained a copy of the same and the answer denying its genuineness was not verified, whereas in the Flores case, supra, although the complaint contained a copy of the promissory note and its in-dorsement, it does not appear from the opinion that the action was expressly based on the indorsement. ■
What we have said will be better understood in the light of what the Supreme Court of Kansas said in the case of Morris v. Case, 46 Pac. 54, 55, thus:
“But it is contended that a copy of the note is attached, and the indorsement appears thereon. True; but is there any allegation in the petition that intimates that the plaintiff relied upon this indorsement as his source of title? Not the slightest hint is given of any such intention. He does not allege the execution of any indorsement, nor even allege that it is a copy of the note with all indorsements thereon, or that the copy shows any indorsement. Can it be said that an indorsement is a part of the note? We think not. It is a separate and independent contract. 'The indorsement of a note is not merely a transfer thereof, but it is a fresh and substantive contract.’ Daniels, Neg. Inst. sec. 669; Hess v. State, 5 Ohio, 9. We think, that, as Case did not refer to any indorsement, the unverified *850denial of Morris put in issue the title of Case to the note, and the burden of proof was upon him. We think this is well settled in this state. In Washington v. Hobart, 17 Kan. 275, the court says: ‘Originally, where a note payable to order is transferred, it is so transferred by a written indorsement, placed on its back.; and, ordinarily, where such note is sued on, the plaintiff inserts in his petition an allegation of the execution of such indorsement, and such allegation can be put in issue only by a denial thereof, verified by -affidavit. But a negotiable promissory note payable to order, as well as every other kind of promissory note, may be transferred in this :s'tate without any indorsement, or without any written instrument, -and by delivery merely, and .so as to authorize the transferee to sue in his own name. Therefore, in an action on any kind of promissory note, by a person who is not the payee thereof, where the petition :says nothing about any indorsement thereof, but there is an allegation in the petition stating that the note was duly transferred to the plaintiff, and that he is now the owner and holder thereof, such allegation may be put in issue by a pleading not verified by affidavit.’ A parol assignment of this note would have sustained the allegation of the petition, yet a failure to verify a denial would not admit a p.arol assignment. Pattie v. Wilson, 25 Kan. 326. If the note was in fact indorsed, the jfiaintiff should have alleged it in his petition as one of the facts constituting his cause of action. A failure to file an affidavit of denial, mentioned in section 108 of the Civil Code, admits nothing except the execution of a written instrument and the making of an indorsement thereon when they are set forth and alleged in the petition.”
Lastly, it seems advisable to transcribe the following extract from Corpus Juris with reference to the instruments to which the rule applies, and what California Jurisprudence ¡states as to the extent of such rule.
Corpus Juris says:
“The rule as stated with reference to the necessity of denials under oath applies to articles of association, assignments and indorse-ments, bills of lading, bills of sale, bonds, the cancellation of a revenue stamp necessary to the validity of an instrument, contracts, deeds, guaranties, .insurance policies, invoices, leases, mortgages, orders to pay money, promissory notes or instruments similar thereto. It has also been held to apply to receipts, releases, settlement contracts, subscription papers, tax sale certificates and tax deeds, and *851certain other written instruments. It does not apply to a decree of a court, accounts for merchandise, or other running accounts, an unprobated will, entries on the stock books of a corporation, nor to an assignment of an instrument by its express terms nontransferable. In some jurisdictions, the only kind of contracts to which it applies are unconditional contracts in writing. ’ ’ 49 C. J. 588.
And California Jurisprudence states:
“ ‘When an action is brought upon a written instrument, and the complaint contains a copy of such instrument, or a copy is annexed thereto, the genuineness and due execution of such instrument are deemed admitted, unless the answer denying the same be verified/ except where the defendant is, upon written demand, refused an inspection of the original. Under this provision, a defendant, by omitting to verify his answer, admits that the signatures on the instrument pleaded are genuine and the signers had proper authority; that the instrument is what it purports on its face to be, and was made when and where it bears date. The admission is for all the purposes of the trial, and renders it unnecessary formally to offer the instrument in evidence, or to prove its execution and genuineness.” 21 Cal. Jur. 159.
In virtue of the foregoing, we hold that there is no ground for a reconsideration of that part of the opinion to which the motion refers.
Mr. Justice Córdova Dávila took no part in the decision of this case.